651 S.E.2d 101 (2007)
CORBIN
v.
The STATE.
No. A07A0888.
Court of Appeals of Georgia.
July 31, 2007.
Reconsideration Denied August 10, 2007.
*102 David Cooper Abbott, for Appellant.
Lee Darragh, Dist. Atty., Susan Alexandra Beck, Asst. Dist. Atty., for Appellee.
RUFFIN, Judge.
A jury found Sallie Kate Corbin guilty of possessing methamphetamine. In two enumerations of error, Corbin contends that the trial court erred in excluding testimony tending to show that the drugs belonged to someone else. For reasons that follow, we disagree and affirm.
Viewed in a light favorable to the verdict,[1] the evidence shows that on October 14, 2005, police went to Corbin's residence as part of an investigation. Investigator Justin Siegel reached the house moments after Corbin arrived in her pickup truck. Corbin's daughter, Lisa Moore, also was in the vehicle. According to Siegel, he explained his presence and asked for permission to search the truck. Corbin agreed, and Siegel searched the vehicle and discovered methamphetamine in Corbin's unzipped purse, which was located inside the truck. Siegel also searched Moore's purse and found a film canister that contained methamphetamine. Both women were then charged with possessing methamphetamine. A subsequent search of the house revealed drug paraphernalia in Moore's room, but none in the rest of the house. Based upon this evidence, the jury found Corbin guilty of possessing methamphetamine.
At trial, Corbin's defense was that the drugs found in her purse belonged to Moore. Although Corbin subpoenaed Moore to testify, Moore did not appear for trial.[2] Corbin attempted to introduce evidence of Moore's drug use through other witnesses. Specifically, Corbin proffered the testimony of her son that Moore had told him that she had "got[ten] two eight balls[,]" which the son interpreted as meaning drugs. Corbin also proffered the testimony of her grandson who testified that Moore told him that she had been awake for "a couple" of days and that "she had more drugs she could do in her pocket." The trial court excluded this testimony on several grounds, including that it was hearsay, that it improperly impugned the character of a defense witness, and that it was cumulative of other evidence. The trial court further noted that neither witness could testify as to the type of drug Moore allegedly had in her possession.
In two enumerations of error, Corbin contends that the trial court erred in excluding the proffered testimony. As noted by Corbin, "a defendant is entitled to introduce relevant and admissible testimony tending to show that another person committed the crime for which the defendant is [being] tried."[3] We review a trial court's ruling excluding such evidence for abuse of *103 discretion.[4]
Here, the trial court found that the statements attributed to Moore were hearsay and thus inadmissible. As a general rule, hearsay evidence of another person's allegedly inculpatory statements are inadmissible.[5] A trial court may only admit such evidence in "exceptional circumstances, i.e., when the hearsay bears `persuasive assurances of trustworthiness' and is critical to the defense."[6] Though the evidence was challenged on hearsay grounds, Corbin never argued nor presented evidence that exceptional circumstances warranted admission of the statements notwithstanding that they constituted hearsay. Under these circumstances, Corbin forfeited the opportunity to prove this exception and thus the trial court properly excluded the evidence.[7]
Corbin also contends that the trial court should have admitted her grandson's testimony that Moore "looked like she had been up [for] a couple [of] days." The court excluded this statement, in part, based upon its finding that it was irrelevant. "The admission or exclusion of evidence on the ground of relevance lies within the discretion of the trial court."[8] Considering the limited relevance of this statement, we cannot say that the court abused its discretion in excluding it.[9]
Judgment affirmed.
BLACKBURN, P.J., and BERNES, J., concur.
NOTES
[1]  See Barrino v. State, 282 Ga.App. 496, 497, 639 S.E.2d 489 (2006).
[2]  Despite Moore's absence, Corbin announced that she was ready for trial and did not seek a continuance, thus waiving any objection to proceeding without her witness. See Nix v. State, 236 Ga. 110, 112(2), 223 S.E.2d 81 (1976).
[3]  (Punctuation omitted; emphasis supplied.) Scott v. State, 281 Ga. 373, 377(3), 637 S.E.2d 652 (2006).
[4]  See Gerlock v. State, 283 Ga.App. 229, 232(3), 641 S.E.2d 240 (2007); Dix v. State, 246 Ga.App. 338, 341(3), 540 S.E.2d 294 (2000).
[5]  See Inman v. State, 281 Ga. 67, 72(4), 635 S.E.2d 125 (2006).
[6]  Id.
[7]  See State v. Fischer, 230 Ga.App. 613, 614, 497 S.E.2d 79 (1998), overruled on other grounds in Workman v. State, 235 Ga.App. 800, 510 S.E.2d 109 (1998).
[8]  (Punctuation omitted.) Carroll v. State, 255 Ga.App. 230, 231(1), 564 S.E.2d 833 (2002).
[9]  See Carter v. State, 270 Ga. 637, 638-639(2), 514 S.E.2d 19 (1999).